Name: Decision of the EEA Joint Committee No 21/95 of 5 April 1995 amending Annex XV (State aid) to the EEA Agreement
 Type: Decision
 Subject Matter: competition;  world organisations;  European construction;  mechanical engineering;  economic policy
 Date Published: 1995-07-08

 8.7.1995 EN Official Journal of the European Communities L 158/43 DECISION OF THE EEA JOINT COMMITTEE No 21/95 of 5 April 1995 amending Annex XV (State aid) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Having regard to the Joint Statement on Shipbuilding made in the context of Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement, Whereas Annex XV to the Agreement was last amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1), Whereas Council Directive 90/684/EEC of 21 December 1990 (2) on aid to shipbuilding as amended by Directive 93/115/EEC (3) and Directive 94/73/EC (4) is to be integrated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following new heading and new point shall be added after point la (Commission Decision No 3855/91/ECSC) of Annex XV to the Agreement: Aid to shipbuilding 1b. 390 L 0684: Council Directive 90/684/EEC of 21 December 1990 on aid to shipbuilding (OJ No L 380, 31. 12. 1990, p. 27), as amended by:  393 L 0115: Council Directive 93/115/EEC of 16 December 1993 (OJ No L 326, 28. 12. 1993, p. 62),  394 L 0073: Council Directive 94/73/EC of 19 December 1994 (OJ No L 351, 31. 12. 1994, p. 10). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the term Member States  shall read EC Member States or EFTA States ; (b) the term Member State  shall read EC Member State or EFTA State ; (c) the term Commission  shall read competent surveillance authority as defined in Article 62 of the EEA Agreement ; (d) in Article 1 (d), first subparagraph, the phrase State aid within the meaning of Articles 92 and 93 of the Treaty  shall read State aid within the meaning of Articles 61 and 62 of the EEA Agreement ; (e) in Article 3 (2) the term Community shipyards  shall read Community shipyards or EFTA States' shipyards ; (f) in Article 3 (4) the term Community rules  shall read rules under the EFTA Agreement ; (g) in Article 4 (1) the term common market  shall read functioning of the EEA Agreement ; (h) in Article 4 (2), first subparagraph, the term Community yards  shall read yards within the territory covered by the EEA Agreement ; (i) the following shall be added at the end of the first subparagraph of Article 4 (2): Before fixing the ceiling the competent surveillance authorities as defined in Article 62 of the EEA Agreement shall, in order to obtain uniform application in the EEA context, exchange information and consult each other closely. ; (j) in Article 4 (3) the phrase contrary to Community interests  shall read contrary to common interests ; (k) the following shall be added after the second sentence in the first subparagraph of Article 4 (3): Before reviewing the ceiling the competent surveillance authorities as defined in Article 62 of the EEA Agreement shall, in order to obtain uniform application in the EEA context, exchange information and consult each other closely. ; (l) Article 4 (5), second subparagraph, shall read: However, where there is competition between yards in different States within the territory covered by the EEA Agreement, the competent surveillance authorities as defined in Article 62 of the EEA Agreement shall require prior notification of the relevant aid proposals at the request of any State. In such cases the competent surveillance authority shall adopt its decision, after consulting the other surveillance authority, within 30 days of notification; such proposals may not be implemented before the competent surveillance authority has given its authorization. By its decision the competent surveillance authority shall ensure that the planned aid does not affect trading conditions within the territory covered by the EEA Agreement to an extent contrary to the common interest. ; (m) in Article 6 (2) the phrase in a Member State's only existing yard, provided that the effect of the yard in question on the Community market is minimal  shall read in an EC Member State's or EFTA State's only existing yard, provided that the effect of the yard in question on the EEA market is minimal ; (n) in Article 6 (4) the term Community objectives  shall read common objectives ; (o) in Article 7 (1), fourth subparagraph, the term Commission's prior approval  shall read prior approval by the competent surveillance authority as defined in Article 62 of the EEA Agreement ; (p) in Article 7 (1) fifth subparagraph, the term Commission's decision  shall read decision of the competent surveillance authority as defined in Article 62 of the EEA Agreement ; (q) in Article 7 (3) the term Community legislation and rules  shall read rules under the EEA Agreement ; (r) in Article 8 (2) the phrase as defined by the Commission in Annex I to the Community framework for State aids for research and development  shall read as defined by the Commission in Annex I to the Community framework for State aids for research and development (5) and by the EFTA Surveillance Authority in Section 14 of its Procedural and Substantive Rules in the Field of State Aid (6); (s) in Article 11 (1) the term Articles 92 and 93 of the Treaty  shall read Articles 61 and 62 of the EEA Agreement . Article 2 The texts of Council Directive 90/684/EEC, the Council Directive 93/115/EEC and Council Directive 94/73/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 5 April 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 380, 31. 12. 1990, p. 27. (3) OJ No L 326, 28. 12. 1993, p. 62. (4) OJ No L 351, 31. 12. 1994, p. 10.